19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 1 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 2 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 3 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 4 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 5 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 6 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 7 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 8 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 9 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 10 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 11 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 12 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 13 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 14 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 15 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 16 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 17 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 18 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 19 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 20 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 21 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 22 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 23 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 24 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 25 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 26 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 27 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 28 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 29 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 30 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 31 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 32 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 33 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 34 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 35 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 36 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 37 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 38 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 39 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 40 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 41 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 42 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 43 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 44 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 45 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 46 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 47 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 48 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 49 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 50 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 51 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 52 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 53 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 54 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 55 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 56 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 57 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 58 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 59 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 60 of 61
19-02191-FPC7   Doc 1   Filed 08/19/19   Entered 08/19/19 13:27:03   Pg 61 of 61
